Opinion issued October 11, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00727-CV
____________

H & L MORTGAGE, INC. AND WILLIAM LAMBRIGHT, Appellants

V.

LESLIE WOOD, Appellee



On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 2007-25484



MEMORANDUM OPINION
	Appellants H & L Mortgage, Inc. and William Lambright have filed an
unopposed motion to dismiss their appeal.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.